Citation Nr: 0812281	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date for special 
monthly compensation based on loss of use of a creative 
organ.

2.  Entitlement to service connection for colon carcinoma, to 
include as due to Agent Orange exposure.

3.  Entitlement to service connection for right upper 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus, type II.

4.  Entitlement to service connection for right lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus, type II.

5.  Entitlement to service connection for left lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1967 to 
January 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for 
peripheral neuropathy of the right upper extremity and 
bilateral lower extremities, to include as secondary to 
diabetes mellitus, type II, are addressed in the remand 
portion of the decision and are remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In January 2006, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an earlier effective date for special 
monthly compensation based on loss of use of a creative 
organ.

2.  The evidence of record does not demonstrate a diagnosis 
of colon carcinoma.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an earlier 
effective date for a grant of special monthly compensation 
based on loss of use of a creative organ have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  Colon carcinoma was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an earlier effective date for special monthly 
compensation

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing, at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the veteran or his 
authorized representative.  38 C.F.R. § 20.204(a).

By an August 1999 rating decision, the RO granted special 
monthly compensation based on loss of use of a creative 
organ.  In a March 2005 rating decision, the RO found clear 
and unmistakable error in its previous decision and assigned 
an earlier effective date for the grant of special monthly 
compensation.  In May 2005, the veteran filed a notice of 
disagreement.  In October 2005, the RO issued a statement of 
the case.  In November 2005, the veteran perfected the 
appeal.  38 C.F.R. § 20.202.  In January 2006, the veteran 
sent in a statement that he would withdraw the appeal as to 
this issue if the RO audited his retroactive payments.  This 
is sufficient to withdraw the issue on appeal.  38 C.F.R. § 
20.204(b)(1).  No allegation of error of fact or law thus 
remains before the Board for consideration regarding this 
issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the issue of 
entitlement to an earlier effective date for the grant of 
special monthly compensation based on loss of use of a 
creative organ.

Service connection for colon carcinoma

With respect to the veteran's claim for entitlement to 
service connection for colon carcinoma, to include as due to 
Agent Orange exposure, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a June 2006 re-adjudication of the 
veteran's claims, November 2004 and March 2006 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The letters 
also essentially requested that the veteran provide any 
evidence in his possession that pertained to this claim.  38 
C.F.R. § 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as is discussed further below, the evidence of record 
does not establish a diagnosis of colon carcinoma.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The veteran claims entitlement to service connection for 
colon carcinoma, to include as due to Agent Orange exposure.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumptive service connection may also be granted for 
certain disorders when the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. §§ 3.307, 
3.309.  A veteran is presumed exposed to an herbicide agent 
(Agent Orange) if he or she had active military, naval, or 
air service, in the Republic of Vietnam from January 9, 1962 
through May 7, 1975, "unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307(a)(6)(iii). 

If there is such Agent Orange exposure, service connection is 
presumed for the following disorders:  chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Service connection is 
not presumed, however, for certain other disorders, to 
include any other condition for which VA has not specifically 
determined a presumption of service connection is warranted.  
See 68 Fed. Reg. 27630-27641 (May 20, 2003); see also 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (November 2, 1999).

The veteran's service medical records were negative for any 
colon complaints, treatment, or diagnoses.  

In a June 2004 VA medical record, the veteran reported that a 
recent colonoscopy found a polyp that was resected and found 
to be dysplasia.  There was a history of colon polyps.  A 
July 2004 private medical record noted the presence of 
recurrent colonic polyps.  The most recent polyp showed 
malignant changes.  A November 2004 VA medical record problem 
list noted colon polyps.  At the January 2006 RO hearing, the 
veteran testified that he had colon polyps, but that he had 
not yet been diagnosed with colon cancer.

The Board finds that presumptive service connection for colon 
carcinoma is not warranted.  Even if the evidence of record 
showed a diagnosis of colon carcinoma, such a disease is not 
eligible for presumptive service connection under the 
applicable VA regulations.  38 C.F.R. § 3.309(e).  
Accordingly, presumptive service connection for colon 
carcinoma based on Agent Orange exposure is not warranted.  
Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

The Board also finds that the evidence of record also does 
not support a finding of direct service connection for colon 
carcinoma.  The evidence of record does not demonstrate a 
current or prior diagnosis of colon carcinoma.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation); see also McClain v. Nicholson, 21 
Vet. App. 319 (2007) (noting that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative).  Additionally, the veteran testified 
under oath that no physician had provided him with a 
diagnosis of colon cancer.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (holding that a lay witness is competent to 
testify to that which the witness has actually observed and 
is within the realm of his personal knowledge).  Accordingly, 
direct service connection for colon carcinoma is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to an earlier effective date for 
special monthly compensation based on loss of use of a 
creative organ is dismissed.

Service connection for colon carcinoma, to include as due to 
Agent Orange exposure, is denied.



REMAND

The Board finds that remand is required for the issues of 
entitlement to service connection for peripheral neuropathy 
of the right upper extremity and bilateral lower extremities, 
to attempt to obtain private medical records and for a VA 
examination and medical opinion.  Under the Veterans Claims 
Assistance Act of 2000, VA has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to 
assist includes obtaining records in the custody of a Federal 
department or agency and making reasonable efforts to obtain 
private medical records.  38 C.F.R. § 3.159(c)(1), (2).  The 
duty to assist may also include a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

First, at the August 2004 VA peripheral nerves examination, 
the veteran stated that a private physician had diagnosed 
carpal tunnel syndrome of the bilateral upper extremities, 
due to the veteran's employment.  The examiner stated that he 
reviewed the records, but those records are not of record.  
Additionally, the August 2004 examiner stated that although 
an August 2003 electromyography (EMG) and nerve conduction 
studies (NCS) had been conducted, they were not available to 
review.  Those test results are also not of record.  The 
Board finds that remand is required to attempt to obtain the 
medical records.  See 38 C.F.R. § 3.159(c)(1), (2); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
where VA medical treatment records are material to the issue 
on appeal and are not included within the claims file, a 
remand is necessary to acquire such VA records, because VA is 
deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees).

Second, although an August 2004 VA examination found no 
evidence of peripheral neuropathy of the bilateral lower 
extremities or right upper extremity, a February 2006 VA 
examination found no peripheral neuropathy of any of the four 
extremities, and VA records from April 2001 to November 2004 
assessed bilateral lower extremity diabetic neuropathy.  
Additionally, although NCS were conducted, neither the August 
2004 VA or the February 2006 VA examination conducted EMG 
testing.  The Board finds that remand is required for an 
additional VA examination and opinion to clarify the presence 
and etiology of any extremity peripheral neuropathy.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion or ordering a medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must contact the veteran and 
afford him the opportunity to provide 
contact information for the private 
medical provider who diagnosed carpal 
tunnel syndrome.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO must make arrangements 
to obtain all the records of treatment or 
examination.  The RO must also obtain any 
VA treatment records not already of file, 
to specifically include any August 2003 
EMG and NCS studies.  All information 
obtained must be made part of the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must be given an opportunity 
to respond.

3.  Once any additional medical records 
have been obtained, the RO must provide 
the veteran with a VA peripheral nerves 
examination.  The VA claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include nerve conduction 
studies and electromyography testing, must 
be accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must provide an opinion regarding the 
existence of any peripheral neuropathy of 
the bilateral lower extremities and the 
right upper extremity.  If the examiner 
determines that there is no such current 
peripheral neuropathy or other 
neurological disorder, then the examiner 
must address and discuss the presence of 
the diagnoses of diabetic neuropathy of 
the bilateral lower extremities in the 
claims file.  If the examine determines 
there is current peripheral neuropathy of 
the right upper and/or bilateral lower 
extremities, then the examiner must 
provide an opinion regarding the etiology 
of the disorders, to include whether they 
are due to the veteran's service-connected 
diabetes mellitus, type II or otherwise 
related to active service.  The rationale 
for each opinion expressed must also be 
provided.  If any of the information 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The report prepared 
must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


